 In the Matter of L. R. CLARK AND WILLIAM ELLIS D/B/A COLUMBIAPACKING COMPANY,1 EMPLOYERandINTERNATIONAL UNION OFOPERATING ENGINEERS, LOCAL 843, AFL, PETITIONERCase No. 19-RC-59.-Decided November 9, 1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-Iran panel consisting of the undersigned BoardMembers.*1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.Upon the entire record in this case, the Board finds that noquestion affecting commerce exists concerning the representation ofemployees of the Employer, within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act for the followingreasons :2The Petitioner seeks a unit of all engineers, firemen, and mechanicalmaintenance men, excluding all other employees, guards, professionalemployees and supervisors.The Employer and the Intervenor con-tend that the proposed unit is inappropriate, and that the employees'Name as corrected at the hearing.Chairman Herzog and Members Houston and Gray.' Amalgamated Meat Cutters & Butcher Workmen of North America, Local 151, AFL,herein called the Intervenor, contends that a contract currently in effect between theEmployer and the Intervenor covering the employees involved herein, constitutes a barto this proceedingIn view of our dismissal of the petition on the ground that the unitsought by the Petitioner is inappropriate, we find it unnecessary to resolve the contractbar issue.80 N. L. R. B, No. 43.211817319-49-vol 80-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDsought by the Petitioner should not be severed from the productionand maintenance unit which the Intervenor represents 3There are two employees classified as maintenance mechanics inthe Petitioner's proposed unit, one of whom works on the day shift,and the other on the swing shift.4These employees are part of theEmployer's maintenance department, but work under the separatesupervision of the chief engineer.They have their headquarters ina shop in the boiler room, which is in a separate building from themain plant.The other maintenance employees have their quartersin another shop of the boiler room building.The primary duty of these employees is to maintain the boilersin the boiler room and to keep the refrigeration equipment throughoutthe plant in continuous operation.This work, however, usuallyoccupies only about 1 or 2 hours of the day.The remainder of theirtime is spent in repair and installation of machinery and equipmentthroughout the plant. In the performance of this work they mayemploy the skills of plumbers, steamfitters, electricians, and welders.The record, however, contains no evidence as to the precise degree ofskill required of these employees.The employee on the swing shiftalso works as a watchman, but this work is incidental to his regularduties.We do not believe on the basis of these facts that these employeesconstitute a true craft group so as to warrant their severance fromthe broader unit in which they have heretofore been represented .5We find that the proposed unit is inappropriate, and we shall orderthat the petition be dismissed.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.S The Employer has bargained with the Intervenorsince1927 on a plant-wide basis.Under the contracts resulting from this bargaining, the employees sought by the Peti-tioner work under thesameworking conditions and receivethe samebenefitsas do theother employees in the plant.The production employees work only on the day shift.6Matter of Pittsburgh Railways Company,79 N. L. R. B. 750;Matter of GeorgeS.Mepham Corporation,78 N. L. R. B. 1081;Matter of Celanese Corporation of America,78 N. L. R. B. 1047.